DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2020 has been entered.
Claim 17 has been canceled. Therefore, claims 1, 4-16 remain pending in this application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended now to recite:
displaying, using a display operably connected with the one or more processors, the determination result so as to facilitate: 
selective admission and non-admission of the patient to the first intensive care unit based on the determination in said step of determining whether to admit the patient to the intensive care units in the hospital network; and 
if an external emergency patient is rejected from the first intensive care unit, selective admission and non-admission of such non-admitted external emergency patient to the second intensive care unit based on the determination in said step of determining whether to admit the patient to the intensive care units in the hospital network; wherein the first and second thresholds are independent of the classification of the patient.
The claim limitations are unclear, for instance, it’s unclear what’s the “selective admission and non-admission of the patient to the first intensive care unit”. 
Claims 4-15 inherit the deficiencies of claim 1 through dependency and are therefore also rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1, 4-15 are drawn to a method, which is within the four statutory categories (i.e. process). Claim 16 is drawn to a system, which is within the four statutory categories (i.e. machine). 

“classifying a patient arriving at a first intensive care unit of the plurality of intensive care units as one of an external emergency patient, an internal emergency patient, and an elective patient; 
determining whether to admit the patient to the intensive care units in the hospital network based on the classification in said step of classifying and based on information related to number of vacant beds in the first intensive care unit and information related to number of vacant beds in the second intensive care unit; 
determining that an external emergency patient should be admitted to the first intensive care unit if the number of vacant beds in the first intensive care unit is above a first threshold, 
determining that an external emergency patient should not be admitted to the first intensive care unit if the number of vacant beds in the first intensive care unit is below the first threshold, and determining whether to admit such non-admitted external emergency patient to the second intensive care unit based on the number of vacant beds in the second intensive care unit; Page 2 of 12Application No.: 15/859,876 
determining that an internal emergency patient should be admitted to the first intensive care unit if the first intensive care unit has at least one vacant bed; 
determining that an internal emergency patient should not be admitted to the first intensive care unit if the first intensive care unit has no vacant bed; 
determining that an elective patient should be admitted to the first intensive care unit if the number of vacant beds in the first intensive care unit is above a second threshold; and
determining that an elective patient should not be admitted to the first intensive care unit if the number of vacant beds in the first intensive care unit is below the second threshold”.
certain methods of human activities. This is a method of managing interactions between people, such as a user classifies the patients and makes the determinations of which patients would be admitted or not admitted to the first and the second ICU units based on the vacant beds and rules/instructions on vacant beds vs. thresholds for the hospital units (for instance overflow control method). The mere nominal recitation of a generic one or more processors and generic hospital network do not take the claim out of the methods of organizing human interactions grouping.
Claims also recite “admitting the external emergency patient to the second intensive care unit in the hospital network if the number of vacant beds in the respective intensive care unit is above respective third threshold”-claim 6, “not admitting the external emergency patient to the intensive care units in the hospital network if the respective number of vacant beds at all of the respective intensive care units are below the first threshold or the respective third threshold”-claim 7, “evaluating a first quality of service for internal emergency patients and a second quality of service for elective patients based on exponential decomposition method with moment matching”-claim 13, “evaluating a third quality of service for external emergency patients based on information exchange surrogate approximation method”-claim 14, “evaluating a first quality of service for internal emergency patients and a second quality of service for elective patients based on an exponential decomposition method with moment matching; evaluating a third quality of service for external emergency patient based on an information exchange surrogate approximation method; and determining the first, second, and third thresholds based on the first, second, and third evaluated quality of service”-claim 15. 
These limitations are, as drafted, covers certain methods of organizing human activities as well. Similar to the claims 1 and 15, these claim limitations correspond to the user following rules/instructions to evaluating quality of services and making a determinations on thresholds. Accordingly, the claims recite an abstract idea.

Claims 1 and 16 also recite the additional element of “displaying, using a display operably connected with the one or more processors, the determination result…”, which is an insignificant extra-solution activity (see MPEP 2106.05 (g)), which does not provide a practical application for the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform classifying and determining steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Therefore, Claims 1, 4-16 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.


Response to Arguments
Applicant's arguments filed 11/23/2020 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed below in the order in which they appear.
Applicant argues that the current claims are not directed to “managing interactions between people” under “certain methods of organizing human activity”, since none of the claims are directed to social activities, teaching or following rules or instructions. In response, Examiner respectfully submits that the current claims are directed to organizing human activities, since a user can classify the patients and makes the determinations of which patients would be admitted or not admitted to the first and the second ICU units based on the vacant beds and rules/instructions on vacant beds vs. thresholds for the hospital units (for instance overflow control method). 
Applicant also argues that the claims recite the combination of steps and feature implemented using the computer (i.e. processor(s) and display), firmly integrates any abstract idea into a practical computer-implemented ICU patient admission management tool that can be readily deployed in hospitals of the hospital network. In response, Examiner respectfully submits that processors and their particular usage are hardware or software elements, these limitations are not enough to qualify as “practical application” being recited in the claims along with the abstract idea since these elements are merely invoked as a tool to apply instructions of the abstract idea in a particular technological environment, and mere instructions to apply/implement/automate an abstract idea in a particular technological environment and merely limiting the use of an abstract idea to a particular field or technological environment do not provide practical application for an abstract idea (MPEP 2106.05(f) & (h)). The claimed “display” is a hardware element and displaying, using a display operably connected with the one or more processors, the determination result…”, which is an insignificant extra-solution activity and these features do not provide a practical application for the abstract idea.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILEK B COBANOGLU whose telephone number is (571)272-8295.  The examiner can normally be reached on 8:30-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DILEK B COBANOGLU/Primary Examiner, Art Unit 3626